Citation Nr: 1812018	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  11-12 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss prior to March 21, 2014, and in excess of 20 percent thereafter.

2.   Entitlement to an initial compensable rating for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1969 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This matter was remanded by the Board in March 2014 and July 2016.  The record shows substantial compliance with the previous remand orders.  


FINDINGS OF FACT

1.  Prior to March 21, 2014 the Veteran's hearing loss was manifested by hearing impairment corresponding to no worse than auditory acuity Level II in the left ear, and Level I in the right ear.   

2.  Beginning March 21, 2014 the Veteran's hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level VII in the left ear, and Level IV in the right ear.   

3.  Throughout the appeal period, the Veteran's PFB has been manifested by no worse than slight disfigurement with none of the following characteristics: scar 5 or more inches (13 or more cm.) in length; scar at least one-quarter inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss have not been met for the period before March 21, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

2.  The criteria for a disability rating in excess of 20 percent for bilateral hearing loss have not been met for the period beginning March 21, 2014.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2017).

3.  The criteria for a compensable rating for PFB have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.118, Diagnostic Codes 7899-7800 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Bilateral Hearing Loss

The Veteran is seeking a compensable initial disability rating before March 21, 2014, and in excess of 20 percent thereafter, for his service-connected bilateral hearing loss.  The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results under Diagnostic Code (DC) 6100 for hearing loss.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under DC 6100, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (using Maryland CNC word list), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000; 2000; 3000; and 4000 Hertz (cycles per second)(Hz).  38 C.F.R. § 4.85(a) (2017).  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, DC 6100.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85, DC 6100.  

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hz) is 55 decibels (dB) or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) (2017).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral, and that numeral will be elevated to the next higher numeral. 

The record contains valid audiological examinations from March 2009 and May 2014.  The record also contains audiological testing from November 2011 which was not valid for rating purposes.  The results were as follows:

March 2009 VA examination:

	HERTZ	RIGHT	LEFT
	1000		15		20	
	2000		20		15	
	3000		25		20	
	4000		40		40

The March 2009 VA examination report revealed a speech recognition score of 92 in the right ear and 88 in the left ear.  Puretone audiometry testing found that the average puretone threshold was 25 dB for the right ear and 24 dB for the left ear.  Table VI assigns an auditory acuity Level I for the right ear and Level II for the left ear.  Applying Table VII to these auditory acuity levels results in a 0 percent rating for the Veteran's bilateral hearing loss.

May 2014 VA examination:

	HERTZ	RIGHT	LEFT
	1000		30		30	
	2000		30		25	
	3000		35		20	
	4000		30		25

The May 2014 VA examination report revealed a speech recognition score of 72 in the right ear and 46 in the left ear.  Puretone audiometry testing found that the average puretone threshold was 31 dB for the right ear and 25 dB for the left ear.  Table VI assigns an auditory acuity Level IV for the right ear and Level VII for the left ear.  Applying Table VII to these auditory acuity levels results in a 20 percent rating for the Veteran's bilateral hearing loss.

November 2011 private testing record:

	HERTZ	RIGHT	LEFT
	1000		65		65	
	2000		70		65	
	3000		80		80	
	4000		75		75

The November 2011 report revealed a speech recognition score of 92 in the right ear and 68 in the left ear.  This record did not indicate what word list was used for speech recognition testing and therefore does not comply with the requirements of 38 C.F.R. § 4.85.  The Board acknowledges that the November 2011 puretone results indicate an exceptional pattern of hearing loss (each threshold is over 55 dB) that could be rated under 38 C.F.R. § 4.86 without reference to speech recognition.  However, viewed in context between the VA examination results from March 2011 and May 2014, the November 2011 average results are outliers by over 30 dB in each ear.  

The available treatment records do not indicate any symptoms inconsistent with the VA audiological testing results.  The Veteran has not made any lay statements regarding the severity of his hearing loss. 

The Board finds that the results of the March 2011 and May 2014 VA examinations, which show a much less drastic change in the Veteran's hearing over time, are consistent, statutorily valid, and more probative than the single outlier test from November 2011.  The Board will therefore make a decision based on these results.  As discussed above, disability ratings for hearing loss are determined by mechanically applying the rating criteria to certified test results.  The certified results in this case show that a noncompensable rating was appropriate before March 21, 2014.  In fact, the Board can find no evidence in the record to support a compensable rating before May 16, 2014, the date of the most recent VA examination.  While this examination justifies a 20 percent rating as assigned by the RO, there is no certified test result of record that supports a rating in excess of 20 percent during any part of the period on appeal.  Therefore, the balance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss prior to March 21, 2014, and in excess of 20 percent thereafter, and this claim must be denied.

Pseudofolliculitis Barbae

The Veteran is seeking an initial compensable rating for his service-connected PFB.  This condition is not specifically listed in the rating schedule; therefore, it is rated analogous to a disability in which not only the functions affected, but the anatomical localization and symptoms are closely related.  DC 7800 is used for rating scars and other disfigurement of the head, face, or neck.  38 C.F.R. § DC 7800.  There are eight characteristics of disfigurement considered in this diagnostic code: Scar 5 or more inches (13 or more cm.) in length; Scar at least one-quarter inch (0.6 cm.) wide at widest part; Surface contour of scar elevated or depressed on
Palpation; Scar adherent to underlying tissue; Skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); Skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq.
cm.); Underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.); Skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).  Id.  

The Veteran's treatment records during the period on appeal show that he has complained of skin irritation on his face after shaving.  He has a noted history of PFB and has been prescribed topical cream to treat this.  However, he had allowed this prescription to lapse without refill after June 2013.  An April 2011 treatment record noted a referral to a dermatology clinic to evaluate "hyperpigmented pruritic raised lesions over the occipital scalp."  This record did not indicate the area covered by this condition, or whether it was a manifestation of the Veteran's PFB.  No further treatment records address this condition, and it was not observed by the May 2014 VA examiner.

VA provided a May 2014 examination.  The examiner reviewed the claims file and examined the Veteran.  The examiner noted no scarring, disfigurement, or any other symptoms caused by the Veteran's PFB.  Based on the examination and the Veteran's statements, the examiner opined that the Veteran's PFB was stable and asymptomatic, with no residual scarring.  Based on the lack of symptoms observed by the examiner, and the lack of lay evidence or medical records showing any of the eight characteristics of disfigurement, the balance of the evidence is against the Veteran's claim for an initial compensable rating for his PFB.  The Veteran's claim must therefore be denied. 


ORDER

1.  Entitlement to an initial compensable rating for bilateral hearing loss prior to March 21, 2014 is denied.

2.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss beginning March 21, 2014 is denied.

3.  Entitlement to an initial compensable rating for pseudofolliculitis barbae is denied. 


____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


